Citation Nr: 1636604	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-46 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include secondary to irritable bowel syndrome with collagenous colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1973 to March 1977.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2011, the Veteran testified before the undersigned.  In February 2012, the claim was remanded.

In September 2014, the Board, in pertinent part, denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in February 2016 the Court vacated and remanded this issue to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court held that the Board failed to address the reasonably raised theory of entitlement to service connection for a low back disorder secondary to the Veteran's service connected irritable bowel syndrome with collagenous colitis.  Specifically, the appellant now argues that his service connected irritable bowel syndrome limits the medication that he is able to take to alleviate his low back disorder.  As such, he argues that service connection is warranted on a secondary basis under an aggravation theory.  Given that no VA physician has ever addressed this theory, and given that the RO has yet to consider the theory further development is required.   

The Court further held that the March 2012 VA examination was inadequate.  In this respect in July 2011 Dr. Cozzolino, the appellant's private physician, diagnosed current myositis.  Dr. Cozzolino opined that the claimant "suffered from chronic myositis in the Air Force, which has never gone away," and that the claimant still suffers from it today.  The Court then observed that in February 2012, the Board remanded the claim for an orthopedist to opine whether "any diagnosed back disorder is related to [the Veteran's] active duty service" and requested the examiner to address the July 2011 findings of Dr. Cozzolino in his opinion and provide a complete rationale for any opinions expressed.  The Court, however, held that the March 2012 VA examiner failed to fully address Dr. Cozzolino's statement that the appellant currently suffers myositis.

Specifically, the Court found that the March 2012 examiner failed to indicate whether her disagreement extended to Dr. Cozzolino's conclusion that the Veteran currently has myositis, and whether any myositis is as likely as not related to service.  More important, in the view of the Court, was the finding that the March 2012 examiner did not provide a rationale for the "broad" statement of disagreement with Dr. Cozzolino.  The Court found that the examiner failed to provide reasoning for the opinion provided and for rejecting the opinion of Dr. Cozzolino.  At bottom, the March 2012 examiner opinion was found to fail to specifically address Dr. Cozzolino's 2011 conclusion as to current myositis in compliance with the Board's remand order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he sign records release forms authorizing VA to secure medical records from any identified provider, regardless whether they be private or VA, who have medically linked his low back disorder to service, or who have opined that his low back disorder is permanently aggravated by his service connected irritable bowel syndrome with collagenous colitis.  All records obtained should be associated with the claims folder or virtual folder. 
 
If the RO cannot locate the records identified by the appellant it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the AOJ must schedule the Veteran for a VA examination by an orthopedist.  This examiner must have never examined or previously treated the claimant.  The orthopedist must be provided access to all claims folders, VBMS files, Virtual VA files, and a copy of this REMAND to review.  Following the examination the orthopedist must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that any diagnosed back disorder is related to the appellant's active duty service.  In so doing the examiner must specifically address the July 2011 findings of Dr. J. Cozzolino that the Veteran suffered from myositis while on active duty, and that he continued to "suffer[] from it today."  The orthopedist must further address whether it is at least as likely as not that the claimant's service connected irritable bowel syndrome with collagenous colitis permanently aggravates any diagnosed low back disorder because the gastrointestinal disorder limited what medication that the claimant is able to take to alleviate his low back disorder.  A complete and fully reasoned rationale for any opinions expressed must be provided.  

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The orthopedist is advised that she/he must discuss the Veteran's self-reported history since he served on active duty.  The orthopedist is advised that while the Veteran is not competent to state that he has suffered from a specific low back disorder since service, he is competent to state that he has had low back pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event the Veteran does not report for the aforementioned examination, all documents relating to notification of the examination must be associated with the claims folder.  If the AOJ is unable to obtain a copy of the notification letter, it must request a statement from the VA Medical Center explaining any established or regular procedures regarding the mailing of examination notification letters. 
 
4.  After the requested development has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the orthopedist documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once. 
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for a low back disorder to include secondary to an irritable bowel syndrome with collagenous colitis.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

